Citation Nr: 0620904	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-36 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines




THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to accrued benefits.




ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Guerrilla and Combination Service from March 1945 to April 
1946.  The veteran died in November 1997, and the appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  In May and July 2003 rating decisions, the RO 
denied service connection for cause of death.  In an August 
2004 Statement of the Case, the RO denied entitlement to 
accrued benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in November 1997, and causes of death 
were noted as sepsis, hospital-acquired pneumonia, and a 
metastatic pancreatic carcinoma.  

3.  A service-connected disability was neither the principal 
nor a contributory cause of the veteran's death.

4.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).

2.  Criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in March 2003, VA notified the appellant of 
the information and evidence needed to demonstrate 
entitlement to service connection for cause of death.  In a 
letter dated in May 2004, VA notified the appellant of the 
information and evidence needed to demonstrate entitlement to 
accrued benefits.  Both letters identified what part of that 
evidence the appellant was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information related to her 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Because the issues in this case are service 
connection for cause of death and entitlement to accrued 
benefits, the Board finds that the appellant was effectively 
notified of the information and evidence necessary to 
substantiate and complete her claims.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA provided the appellant 
notice of the evidence needed to establish service connection 
for cause of death in March 2003, prior to the May 2003 and 
July 2003 AOJ decisions on appeal in relation to that issue.  
VA provided notice of the evidence needed to establish 
entitlement to accrued benefits in May 2004, prior to the 
August 2004 decision on appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her an opportunity to testify before an RO hearing 
officer and/or the Board, even though she declined to do so.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the claims file, 
and the appellant does not contend otherwise.  Therefore, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.  



Cause of Death

In the veteran's April 1946 Affidavit for Philippine Army 
Personnel, he denied experiencing any illnesses during 
service.  Post-service medical records indicate that the 
veteran sought treatment for pneumonia and anemia, diagnosed 
in June 1978, January 1982, and November 1987; COPD secondary 
to chronic bronchitis and pulmonary emphysema, diagnosed in 
March 1995; acquired infectious pulmonary tuberculosis, 
diagnosed in October 1996; and pancreatic cancer, diagnosed 
in approximately 1996. 

On October 30, 1997, the veteran was hospitalized for 
gastrointestinal bleeding secondary to pancreatic cancer with 
possible metastases.  On the tenth day of hospitalization, 
Maria Diana Falgui-Dalsen, M.D., diagnosed hospital-acquired 
pneumonia.  The veteran passed away three days later, and 
causes of death were noted as sepsis, hospital-acquired 
pneumonia, and a metastatic pancreatic carcinoma.  

In a July 2004 statement, Dr. Falgui-Dalsen observed that the 
veteran's medical records, which reference a history of 
tuberculosis and COPD, was unavailable to treating physicians 
at the time of the veteran's death.  She additionally noted 
that the diagnosis of hospital-acquired pneumonia was based 
on clinical evidence, but x-rays were not performed during 
the veteran's period of hospitalization.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
death.  See 38 C.F.R. § 3.312.  A disability is the principal 
cause of death if, singly or jointly with another condition, 
it was etiologically related to the death or was the 
immediate or underlying cause of death.  See 38 C.F.R. § 
3.312(b). A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that the symptomatology relates to a 
current condition.  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There is no evidence that a disability incurred in or 
aggravated by service caused or contributed to the veteran's 
death.  First, there is no evidence that hospital-acquired 
pneumonia was related to a chronic condition incurred in or 
as a consequence of service.  The veteran had a history of 
pneumonia, but evidence indicates that prior infections were 
acute and transitory.  Even if recurrent infections were 
related to a chronic condition, there is no evidence that 
pneumonic infections, which began more than thirty years 
after the veteran's discharge, began during or as a 
consequence of service.

Second, there is no evidence that pancreatic cancer, the 
principal cause of death, is presumptively or directly 
related to the veteran's active service.  Based on certain 
regulatory presumptions, qualifying disabilities may be 
service connected even if there is not otherwise evidence 
that the disease was incurred in or aggravated by service.  
Specifically, malignant tumors are classified as chronic 
diseases under 38 C.F.R. § 3.309(a).  Service connection may 
be granted for the conditions listed in that regulation if 
the veteran displays symptoms of a chronic condition to a 
degree of ten percent or more within one year of discharge.  
See 38 C.F.R. §§ 3.307(a)(2), 3.309(a).  The presumption will 
not apply in this case because physicians did not diagnose 
pancreatic cancer until 1996, approximately fifty years after 
the veteran's discharge from service.  That significant lapse 
of time not only precludes application of the presumption of 
chronicity, but it also undermines any potential causative 
relationship between the veteran's service and pancreatic 
cancer.  More significantly, no medical evidence of record 
establishes a direct relationship between pancreatic cancer 
and the veteran's service.  

The appellant argues that tuberculosis and COPD are chronic 
conditions that contributed to her husband's death.  Notably, 
although Dr. Falgui-Dalsen noted the veteran's history of 
tuberculosis and COPD, no medical evidence of record 
definitively establishes that the conditions contributed to 
the veteran's death.  In any case, there is no evidence that 
the conditions were related to the veteran's service; the 
diseases were not diagnosed until approximately fifty years 
after the veteran's period of service, and no medical 
evidence suggests a relationship between the veteran's 
service and later problems with tuberculosis and COPD.  
Therefore, even assuming that the potentially chronic 
conditions contributed to the veteran's death, their 
recurrence would not establish service connection for cause 
of death because there is no evidence that the conditions 
were initially incurred during service.  Consequently, 
because there is no evidence that a service-related 
disability caused or contributed to the veteran's death, 
service connection for cause of death must be denied.



Accrued Benefits

If a veteran was entitled to receive VA benefits at the time 
of his death, based on either service-connected disabilities 
rated prior to the veteran's death or disabilities rated 
based on evidence of record at the time of the veteran's 
death, then certain qualified survivors, including the 
veteran's spouse, may receive those benefits subsequent to 
the veteran's death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Qualified survivors may carry on a deceased 
veteran's claim for VA benefits by submitting an application 
for accrued benefits within one year of the veteran's death.  
See 38 U.S.C.A. § 5121.  

The veteran did not have any service-connected disabilities 
at the time of his death.  The appellant alleges that the 
veteran filed a claim for VA disability compensation in April 
1993, but there is no evidence of that or any other claim of 
record.  Regardless, the appellant did not file a claim for 
accrued benefits within one year of the veteran's 1997 death.  
Therefore, entitlement to accrued benefits must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


